         Case 9:19-cv-00141-JTJ Document 42 Filed 11/23/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

WENDY RAHN,                                    19-cv-00141-M-JTJ

              Plaintiff,

       v.
                                                            ORDER
MONTANA RAIL LINK BENEFIT
PLAN, WASHINGTON
CORPORATIONS, and JOHN DOES
1-5,

              Defendants.


      In a Memorandum and Order dated September 28, 2020, the Court held that

Plaintiff Wendy Rahn was entitled to relief under 29 U.S.C. §§ 1132(a)(1)(B),

(g)(1), which addresses past due benefits, the prevailing party’s right to future

benefits, and reasonable attorney’s fees and costs. Memo. & Ord. (Sept. 28, 2020)

(Doc. 36 at 20-21). The Court directed the Parties to submit filings on these issues.

ORDER                                                                          Page 1
        Case 9:19-cv-00141-JTJ Document 42 Filed 11/23/20 Page 2 of 2
      The Parties have filed a stipulated motion indicating they have settled the

issues of payment for benefits due and reasonable attorney’s fees and costs.

Notice Settlement & Stipulated Mot. Or. (Nov. 12, 2020) (Dkt. 41). The Parties

have also proposed language with regard to clarification of Ms. Rahn’s right to

future physical therapy benefits under the Montana Rail Link Benefit Plan

(“Plan”). Having considered the Parties’ motion and for good cause appearing:

      IT IS HEREBY ORDERED, under to 29 U.S.C. §§ 1132(a)(1)(B),

that physical therapy for Ms. Rahn pursuant to Dr. Caldwell’s referral of March

27, 2018, meets the Plan’s definition of “medical necessity” and is covered by the

Plan. Physical therapy pursuant to this referral shall remain covered by the Plan

unless and until it no longer meets the Plan’s definition of “medical necessity” or

an exclusion of the Plan becomes applicable. Likewise, other or future referrals to

physical therapy meeting the Plan’s definition of “medical necessity” and not

otherwise excluded are covered unless and until the definition of medical necessity

is not met or an exclusion of the Plan becomes applicable.

      Pursuant to Federal Rule of Civil Procedure 41(a)(2), this matter is hereby

dismissed with prejudice.



      DATED this 23rd day of November, 2020.




ORDER                                                                          Page 2
